Per curiam.
This Court previously suspended Respondent Frank Louis Amodeo from the practice of law in Georgia pending final disposition of disciplinary proceedings against him. The State Bar of Georgia had filed a Formal Complaint against Amodeo alleging that he violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 22 and 23 (failing to follow requirements regarding withdrawal from employment), 44 (wilfully disregarding a legal matter), 45 (e) (knowingly engaging in conduct contrary to a disciplinary rule), 61 (failing to promptly deliver funds to a client), 63 (failing to maintain complete records of client funds and to deliver such funds to client), 65 (commingling client and personal funds and failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d).
The Formal Complaint was based upon a grievance filed by Alphe I. Pearl which alleged that Pearl hired Amodeo for legal services related to debt relief and personal and corporate financial planning. Pearl alleged that she gave Amodeo large sums of money to be held in trust for adjustment and payment of debts to certain personal and corporate creditors. Pearl further alleged that Amodeo failed to provide the legal services and an accounting of the funds. After being served with the Formal Complaint, Amodeo failed to file a timely answer.
The State Bar filed a motion for findings of fact and law and a supporting brief. Although a copy of the State Bar’s motion and brief was served on Amodeo via United States mail, Amodeo failed to respond to the motion. The special master entered an order finding that the alleged violations in the Formal Complaint were admitted and recommended that Amodeo be disbarred from the practice of law in Georgia. The review panel agrees, and recommends that this Court disbar Amodeo accordingly.
After considering the record in this case, we hereby order that Amodeo is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that *623he has satisfied the requirements of such rule.
Decided November 14, 1994.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.